        Case 6:20-cv-01352-TC-JPO Document 1 Filed 12/17/20 Page 1 of 5




DEPEW GILLEN RATHBUN & MCINTEER LC
8301 E. 21st Street North, Suite 450
Wichita, KS 67206-2936
Telephone: (316) 262-4000
Fax: (316) 265-3819



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS
GEORGE B. KELLY,                 )
                                 )
               Plaintiff,        )
                                 )
v.                               ) Case No.
                                 )
MORTON SALT, INC.,               )
                                 )
               Defendant.        )
________________________________ )



                                    COMPLAINT

        COMES NOW the plaintiff, George B. Kelly, and for his cause of action

against the defendant, alleges and states as follows:

        1.    The plaintiff is a resident of the state of Kansas.

        2.    The defendant is a foreign for profit corporation duly authorized and

existing under the law of the state of Delaware with a principal place of business

in Chicago, IL. Service of process may be obtained on the defendant’s resident

agent, Cogency Global, Inc. located at 2101 SW 21st Street, Topeka, KS 66604.

                                Jurisdiction and Venue

        3.    This Court has jurisdiction of this action pursuant to 28 U.S.C. §

1332.
       Case 6:20-cv-01352-TC-JPO Document 1 Filed 12/17/20 Page 2 of 5




      4.    The claims asserted in this action arose within this district and the

damage caused by the defendant’s conduct occurred in this district. Venue of this

action is proper pursuant to 28 U.S.C. § 1391.

                                General Allegations

      5.    On January 3, 2019, Mr. Kelly began a job performing demolition

work at the defendant’s plant in Hutchinson, Kansas. At the time, Kelly was

employed by ABC Demolition Services, LLC. The work being performed was the

demolition of a number of old condenser units used to dry out slurry.

      6.    Morton maintained full control of all health and safety precautions

taken at the work site. The defendant required steel toed boots, hard hats and

safety glasses. Morton demanded and enforced a fire safety watch. Morton was

insistent that safety regulations involving hair nets and beard hair be complied

with. The defendant’s safety manager made periodic inspections of the work site

and was quick to call out infractions of safety rules regarding hair, beard and ear

plugs. Morton actually would shut down work over a missing net for hair.

      7.     The work required Kelly and others to utilize a propane torch to cut

up the condenser units. Unbeknownst to the plaintiff, the seams and every bolt

of the unit were sealed with lead. The lead created a red fog that enveloped the

area where the seams and bolts were cut.

      8.    The plaintiff has subsequently learned that this red fog was created

by a red oxide lead sealer and that it was extremely toxic.

                                         2
       Case 6:20-cv-01352-TC-JPO Document 1 Filed 12/17/20 Page 3 of 5




      9.      Several months into the project, the plaintiff began to experience flu

like symptoms, but had no idea as to the cause. The plaintiff was extremely tired

and experienced body aches but thought that was a result of a lifetime of being a

cowboy.

      10.     In July, 2019, one of the crew members sought medical attention for

the problems he was experiencing. The clinic discovered that he was suffering

from lead toxicity. The worksite was shut down and the plaintiff was let go.

      11.     The plaintiff’s health has continued to deteriorate from the lead

exposure. He has sustained nerve damage and a horrible pain in his bones. He

has lost teeth and big patched of his hair fell out. The plaintiff suffers from

insomnia, mental fogginess, and forgetfulness.

      12.     The plaintiff cannot understand why the defendant was so

concerned about hair nets and didn’t warn anyone of the toxic nature of the lead

exposure.

      13.     As a result of the injuries sustained by the plaintiff, he is totally

disabled and cannot find employment. He has sustained substantial medical

expenses. Mr. Kelly has sustained and continues to sustain pain, suffering, and

disability.

      14.     The defendant’s conduct evidenced a wanton and wreckless

disregard for the health and safety of Mr. Kelly. The plaintiff respectfully prays



                                            3
       Case 6:20-cv-01352-TC-JPO Document 1 Filed 12/17/20 Page 4 of 5




that the jury award punitive damages in an amount sufficient to deter the

defendants and other similarly situated from further conduct of this nature.

      WHEREFORE, the plaintiff seeks actual damages in the amount of

$850,000 plus punitive damages and any other and further relief as the court

might deem just and proper.

                               Respectfully submitted,

                               DEPEW GILLEN RATHBUN & MCINTEER LC

                               /s/Randall K. Rathbun
                               Randall K. Rathbun #09765
                               8301 E. 21st Street N., Suite 450
                               Wichita, KS 67206-2936
                               Tel: (316) 262-4000
                               Email: Randy@depewgillen.com
                               Attorneys for Plaintiff


                        DEMAND FOR JURY TRIAL

      COMES NOW the plaintiff and respectfully requests a trial by jury with

regard to the above-captioned action.


                               Respectfully submitted,

                               DEPEW GILLEN RATHBUN & MCINTEER LC


                               s/Randall K. Rathbun
                               Randall K. Rathbun, #09765
                               Attorneys for Plaintiff




                                        4
        Case 6:20-cv-01352-TC-JPO Document 1 Filed 12/17/20 Page 5 of 5




                   DESIGNATION OF PLACE OF TRIAL

       COMES NOW the plaintiff and designates Wichita, Kansas as the place

of trial.

                              Respectfully submitted,

                              DEPEW GILLEN RATHBUN & MCINTEER LC


                              s/Randall K. Rathbun
                              Randall K. Rathbun, #09765
                              Attorneys for Plaintiff




                                       5
